DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract of the disclosure in the preliminary amendment filed 2/4/2020 are acknowledged and accepted.
     The amendments to Claims 1-10 in the preliminary amendment filed 2/4/2020 are acknowledged and accepted.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 2/7/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
     Claims 1-10 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a device as generally set forth in Claim 1, the device including, in combination with the features recited in Claim 1, a determination unit configured to count the number of tile images included in each of the tile image rows which is acquired in one lane, and determines whether or not the number of images reaches a planned acquisition count that is set in advance, wherein in a case where the determination unit determines that the number of images does not reach the planned acquisition count, the controller re-executes the lane scanning with respect to the one lane.  Claims 2-5 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 6 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method as generally set forth in Claim 6, the method including, in combination with the features recited in Claim 6, counting the number of tile images included in each of the tile image rows which is acquired in one lane, and determining whether or not the number of images reaches a planned acquisition count that is set in advance; and re-executing lane scanning with respect to the one lane in a case where it is determined that the number of images does not reach the planned acquisition count.  Claims 7-10 are dependent on Claim 6, and hence are allowable for at least the same reasons Claim 6 is allowable.


Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2012/0078045 A1 to Sasaki et al.
U.S. Patent Application Publication US 2002/0090127 A1 to Wetzel et al.
U.S. Patent Application Publication US 2012/0127297 A1 to Baxi et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/4/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872